DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, 12-21 have been examined and are pending.

Response to Applicant’s Remarks

Applicant argument/remarks made in the Amendment filed on 11/24/2021 have been fully considered but were not found to be persuasive. Accordingly, this office action is made final.
Applicant has amended Claims 1, 3, 4, 8, 12, 14, 15, 18-20 have been amended, Claim 11 has been canceled and Claim 21 is new. 

In response to Applicant’s argument made in page 12 recites “For example, the Office Action acknowledges that Gilder and Annadurai fail to disclose the recitation from original Claim 11 of transmitting "an acknowledgement file with the merged file to the delivery endpoint, wherein the acknowledgement file is configured to be transmitted back by the delivery endpoint based on successful delivery of the merged file" but asserts that Burns discloses such a recitation. However, as quoted in the Office Action, Burns merely discloses”

With respect to the amendment made to the claim above, a new 35 USC §103 rejection has been issued relying on a new secondary reference to address the change to scope of previous invention. Therefore, this office action is based on a new ground of rejection. Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the Banaugh et al. US 7,333,953 reference. 


Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 6, 9, 10, 12, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder et al. US 2008/0086420 hereinafter, Gilder in view of Molinie et al., US 2008/0021952, hereinafter Molinie and further in view of Banaugh et al. US 7,333,953, hereinafter Banaugh.

As per claim 1. (Currently Amended) A system for generating customized deliverable files based on variable data injection, the system comprising: (Gilder discloses configuring ATM network system, which can pull the digitally originated check into BOFD (Bank of First Deposit)) a memory device with computer-readable program code stored thereon; a communication device connected to a network; and a processing device, wherein the processing device is configured to execute the computer-readable program code to: receive a data retrieval request comprising: 
(Gilder [0073] determine the amount and account data. ATM networks could simply "pull" the DOC into the BOFD via barcode scanning. The ATM network (different from the bank) is motivated to clear the check since a new fee could be charged for the convenience. ATM machines can scan the PDF417 barcode on the enhanced DOC IRD to facilitate the auto deposit of a DOC at the ATM machine.)

 (Gilder discloses a method of using Point-of-Sale (POS) device or home or office PC software application to construct a payment information in a proper file format (i.e., deliverable file format) such as Intuit’s Quicken, Microsoft Money or any other accounting software programs) 
to construct, based on construction specifications, a deliverable file format for a requesting entity device and a delivery endpoint, wherein the construction specifications comprise the deliverable file format and file delivery routes through the network to the delivery endpoint; 
(Gilder [0009] “The metadata could be generated by the merchant entering information into their POS device, or previously stored in the swipe device or provided by the Merchant Acquirer who processes traditional ISO messages into the credit card network, or by a home or office PC software application such as Intuit's Quicken, Microsoft Money, or other accounting software programs” 
Gilder [0025] FIG. 6 is a flowchart of a DOC delivery system according to an exemplary embodiment of the present invention)

(Gilder discloses a method of digitally creating a check wherein the metadata file comprises a payment instruction, a globally unique identifier, tracking information and wherein the metadata file is stored, accessed, and modified electronically) and a trigger file component comprising a control file to initiate the tasks to construct the deliverable file format; pull the one or more image files from the image file database based on the data retrieval request; inject the file drop component and the trigger file component into a file construction engine configured to construct a merged file from the one or more image files in the deliverable file format based on the construction specifications and the delivery endpoint; 
(Gilder [0018] digitally originated check is created without an original paper check, wherein the metadata file comprises a payment instruction, a globally unique identifier, tracking information, and security information, and wherein the metadata file is stored, accessed, and modified electronically in a data storage device)

(Gilder discloses a method of generating a check digitally using the payment instructions received)
construct and store a record for the requesting entity device, wherein the record comprises the construction specifications and the delivery endpoint; 
 (Gilder [0016] The DOC invention includes receiving a payment instruction, wherein the payment instruction comprises a set of warranties and indemnities applicable to banks of first deposit and clearing banks, capturing metadata associated with a digitally originated check, wherein the digitally originated check is created without an original paper check, and wherein the metadata comprises the payment instruction, a globally unique identifier, tracking information, and security information, storing the metadata, performing)

(Gilder discloses) construct the merged file in the deliverable file format from the one or more image files based on the construction specifications and the delivery endpoint; 
(Gilder [0051] Second, a DOC image can include optional items which inform and instruct the payee as well as the depositing or clearing bank about the specific payment. Examples of this include merging a "human digitized signature" as the authorized signature directly into the front or back image of the check, even though the paperless Check 21 item was never printed or physically signed (this is accomplished under the e-signature laws using an optional and independent image layer integrated into the Check 21 image).)

With respect to claim 1, Gilder does not explicitly disclose a step for dropping a file component executing a process for identifying elements in the image file:
a file drop component comprising information identifying one or more image files stored in an image file database having an initial file format and executable code portions for performing tasks 

However, Molinie discloses a method of configuring drag-n-drop" operations to trigger/initiate parsing media, data files (i.e., “identifying one or more image files”) in a image file, representing physical entities and creates a virtual database or list in which the media may be saved and indexed from the database.
 (Molinie US 20080021952 [0107] After simple "drag-n-drop" operations to inform the media server of the directories where it has to look for the media among the equipment and directories with access authorized for the user, the media server module implemented on the terminal 100 parses all the media, data files representing physical entities, for example sound and/or image, authorized and available on the terminal 100 and creates a virtual database or list in which the media are automatically indexed and organized by physical entity, for example in the following manner: [0108] audio-visual media, [0109] still image media, [0110] sound media and [0111] pages available on the computer network, for example Internet, and bookmarked by the user.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Molinie into the combined system of Gilder for the advantageous purpose of providing enhanced service for automatically process data from digitally captured images and execute transaction without human intervention, resulting faster and cost saving effect on the financial transaction service.

Furthermore, Gilder does not explicitly disclose a step for generating an acknowledgement file and transmitting back to the system bases to confirm merge file being delivered to the delivery endpoint.
transport the merged file and an acknowledgement file over the network via one or more of the file delivery routes of the construction specifications to the delivery endpoint to complete the data retrieval request, wherein the acknowledgement file is an executable file configured to be automatically transmitted back to the system based on the merge filed being delivered to the delivery endpoint; and receive, from the delivery endpoint, the acknowledgement file.  
However, Banaugh discloses a method of returning an acknowledge file back to the partner to validate transaction 
(Banaugh col. 9 lines 33-38: The invention returns an acknowledgement file to the partner. The acknowledgement file lets the partner know which seller disbursement transactions, if any, failed special edit routines of the invention claimed herein, wherein special edit rules are applied prior to completing the transaction, to ensure that a valid transaction has been transmitted from the merchant or partner to the decisioning engine.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Banaugh into the combined system of Gilder for the advantageous purpose of enforcing enhanced security for each transaction by ensuring that a valid transaction has been processed and confirmed, which achieves security improvement on the service.

Claims 2, 4, 5, 7, 8, 13, 15, 16, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder in view of Molinie and further in view of Banaugh and Annadurai et al., US 2020/0045374, hereinafter Annadurai.

As per claim 2, (Original) The system of claim 1, (Gilder does not explicitly discloses) wherein the file construction engine is further configured to construct merged files in a plurality of customized deliverable file formats for a plurality of delivery endpoints based on the construction specifications injected into the file construction engine, wherein the plurality of customized deliverable file formats are generated from a format template configured for receiving the construction specifications, wherein the format template is transformed into at least one of the plurality of customized deliverable file formats upon receiving the construction specifications.  

However, Annadurai discloses a method of publishing a content based on a data structure (e.g., “construction specifications”) that informs the publishing content and a placeholder (e.g., “merged files in a plurality of customized deliverable file formats”) to provide a template (e.g., “injected into the file construction”) of what may be graphically presented and may accommodate the multiple versions or alternate content (e.g., “deliverable file formats”)
(Annadurai [0063] A content item 175 includes a data structure that informs the content publishing system 150 that multiple content is available for display within the content item 175. A placeholder may be used by the content publishing system 150 that provides a template of what may be graphically presented. The placeholder may then rely on a content flag associated with the content item 175 that indicates that multiple versions, or alternate content 170 is available.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Annadurai into the combined system of Gilder for the advantageous purpose of providing combining the image data with the converted differential data into combined image data because it accomplishes building a single target images based on collection of subset of images in various type of format.

As per claim 3, (Currently Amended) The system of claim 1, (Gilder discloses a method of managing the electronic payments containing raw data which may be represented in a metadata  (i.e., “construction specifications”) to describe an individual datum (i.e., “wherein the record at least partially determines”) or collection of data including multiple content items on the images of payment to facilitate the understanding, use and management of data): wherein the processing device is further configured to execute the computer-readable program code to pull the record during subsequent data retrieval requests by the requesting entity device, wherein the record at least partially determines the construction specifications for the subsequent data retrieval requests.  
(Gilder par. [0013] Electronic payments and images and the like contain raw data which constitutes the item itself, however there is another form of data called "metadata". Metadata is data about data. An item of metadata may describe an individual datum, or content item, or a collection of data including multiple content items. Metadata is used to facilitate the understanding, use and management of data. The metadata required for effective data management varies with the type of data and context of use. The concept of "generating a bitmap from metadata" is foreign to banks, but common in the computer graphics industry.)

As per claim 4, (Currently Amended) The system of claim 3, (Gilder does not explicitly disclose) wherein the processing device is further configured to execute the computer-readable program code to continuously update the record based on completed data retrieval requests and instructions from the requesting entity device associated with the record. 

However, Annadurai discloses a method of updating configuration data, database entries, or other suitable data in such a manner so as to ensure that an appropriate dynamically generated web page may include the required contents for users)
 (Annadurai [0055] “As another example, if the site 180 comprises web pages that are generated dynamically, content publishing system 150 may initiate publication of a content package 185 by updating configuration data, database entries, or other suitable data in such a manner so as to ensure that an appropriate dynamically generated web page will include the content package 185 when generated.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Annadurai into the combined system of Gilder for the advantageous purpose of providing combining the image data with the converted differential data into combined image data because it accomplishes building a single target images based on collection of subset of images in various type of format.

As per claim 5, (Original) The system of claim 1 further comprising (Gilder does not explicitly discloses) a request record component configured to assign tasks and inject data into the file construction engine for completion of the data retrieval request, wherein the request record component is configured to manage and store the construction specifications for a plurality of requesting entities. 

However, Annadurai discloses a method of publishing a content based on a data structure (e.g., “construction specifications”) that informs the publishing content and a placeholder (e.g., “assign tasks and inject data into the file construction engine”) to provide a template (e.g., “configured to manage and store the construction”) of what may be graphically presented and may accommodate the multiple versions or alternate content:
(Annadurai [0063] “A content item 175 includes a data structure that informs the content publishing system 150 that multiple content is available for display within the content item 175. A placeholder may be used by the content publishing system 150 that provides a template of what may be graphically presented. The placeholder may then rely on a content flag associated with the content item 175 that indicates that multiple versions, or alternate content 170 is available.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Annadurai into the combined system of Gilder for the advantageous purpose of providing combining the image data with the converted differential data into combined image data because it accomplishes building a single target images based on collection of subset of images in various types of formats.

As per claim 6, (Original) The system of claim 5, (Gilder disclose) wherein the file construction engine is configured to pull the one or more image files from the image file database in response to receiving an assigned task from the request record component, wherein the request record component generates the assigned task based on the data retrieval request. 
(Gilder [0060] “Thus, this further demonstrates that any items produced by the invention are built using a fully Check 21 compliant process from electronic metadata (instructions to pay) stored in a database (DPF) instead of scanning paper or existing check image data. Since DOCs clear through system as digitally originated, they do not need Item Processing (sorting, imaging, etc.) to be cleared. All of the info needed to clear or process a check is stored in the DPF, therefore the DOC can be forwarded onto the Fed network or the clearing bank automatically by the receiver (BOFD) or any independent Check 21 image service which performs the Electronic Payments Clearing House functions (EPCH).”)

As per claim 7, (Original) The system of claim 1, (Gilder does not explicitly disclose) wherein the processing device is further configured to execute the computer-readable program code to map and route a delivery pathway based on the data retrieval request and the construction specifications for the requesting entity device to reduce a resource draw required for transporting the merged file to the delivery endpoint.  

However, Annadurai discloses a method of map and route a delivery pathway based on the construction specifications for the requesting entity device: 
(See Annadurai FIG. 1C element 180a, 180b, 180n for “map and route a delivery pathway based on the data retrieval request”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Annadurai into the combined system of Gilder for the advantageous purpose of generating device specific data format package to support various hardware platforms such as PC and/or handheld devices to ensure proper delivery service of information to the client.

As per claim 8, (Currently Amended) The system of claim 1, (Gilder does not explicitly disclose) wherein the record comprises file format preferences and preferred file delivery routes for the requesting entity device based on previous data retrieval requests.    
However, Annadurai discloses a method of using content repositories for available contents to store suitable repository of content (i.e., “file format preferences and preferred file”) and some or all of the entities may have their own separate and distinct content repositories (i.e., “entity device based”).
(Annadurai [0044] “Data describing the available contents 170 may be stored in a suitable repository 178 of contents 170, such as a database or file system. Depending on the embodiment, the content repository 178 may or may not be part of the content publishing system 150. Moreover, in some embodiments, there may be multiple content repositories 178. For instance, the content distributor may publish content items 175 to multiple sites 180, some or all of which may be hosted by different entities (e.g., service providers, web portals, etc.). Some or all of the entities may have their own separate and distinct content repositories 178 to which the content distributor has access. Or, different content providers may have their own content repositories 178.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Annadurai into the combined system of Gilder for the advantageous purpose of providing a content repository to store suitable repository of content and support various types of devices to meet user expectations.

As per claim 9, (Original) The system of claim 1 further comprising a midrange server, the midrange server (Gilder discloses) including the image file database for providing the one or more image files to the file construction engine.  
(Gilder [0060] “The regenerated image and data values can be generated directly from the EPS 66 and sent back to the bank of first deposit in a standard X9.180 Cash Letter File for further image exchange processing. Thus, this further demonstrates that any items produced by the invention are built using a fully Check 21 compliant process from electronic metadata (instructions to pay) stored in a database (DPF) instead of scanning paper or existing check image data. Since DOCs clear through system as digitally originated, they do not need Item Processing (sorting, imaging, etc.) to be cleared. All of the info needed to clear or process a check is stored in the DPF, therefore the DOC can be forwarded onto the Fed network or the clearing bank automatically by the receiver (BOFD) or any independent Check 21 image service which performs the Electronic Payments Clearing House functions (EPCH)”)

As per claim 10, (Original) The system of claim 1, (Gilder discloses) wherein the merged file is an image replacement document, the merged file comprising an image component comprising the one or more image files and a data component comprising information associated with each of the one or more image files. 

(Gilder [0051] “Note that the DOC check front or back image can be generated in many resolution levels (measured as dots per inch or dpi) which are independent of the chosen bitmap format, such as JPEG, TIFF, PNG, or the like. Second, a DOC image can include optional items which inform and instruct the payee as well as the depositing or clearing bank about the specific payment. Examples of this include merging a "human digitized signature" as the authorized signature directly into the front or back image of the check, even though the paperless Check 21 item was never printed or physically signed (this is accomplished under the e-signature laws using an optional and independent image layer integrated into the Check 21 image) including the statement of "Signature on File". Note that a true, personalized "digitized signature" feature is enabled when the payor or payee has uploaded samples of their human signature or other handwriting samples (e.g., "John Q Public" as their authorized signature) into the EPS.”)

As per claim 11.  (Cancelled)

As per claim 12, (Currently Amended) (Currently Amended) A computer program product for generating customized deliverable files based on variable data injection, wherein the computer program product comprises a non-transitory computer-readable medium comprising computer-readable instructions, the computer-readable instructions, when executed by a processing device, cause the processing device to: receive a data retrieval request comprising: a file drop component comprising information identifying one or more image files stored in an image file database having an initial file format and executable code portions for performing tasks to construct, based on construction specifications, a deliverable file format for a requesting entity device and a delivery endpoint, wherein the construction specifications comprise the deliverable file format and file delivery routes through a network to the delivery endpoint; and a trigger file component comprising a control file to initiate the tasks to construct the deliverable file format; pull the one or more image files from the image file database based on the data retrieval request; inject the file drop component and the trigger file component into a file construction engine configured to construct a merged file from the one or more image files in the deliverable file format based on the construction specifications and the delivery endpoint; construct and store a record for the requesting entity device, wherein the record comprises the construction specifications and the delivery endpoint; construct the merged file in the deliverable file format from the one or more image files based on the construction specifications and the delivery endpoint; [[and]] transport the merged file and an acknowledgement file over the network via one or more of the file delivery routes of the construction specifications to the delivery endpoint to complete the data retrieval request, wherein the acknowledgement file is an executable file configured to be automatically transmitted back based on the merge filed being delivered to the delivery endpoint; and receive, from the delivery endpoint, the acknowledgement file.  

Claims 12 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 13, (Original) The computer program product of claim 12, wherein the file construction engine is further configured to construct merged files in a plurality of customized deliverable file formats for a plurality of delivery endpoints based on the construction specifications injected into the file construction engine, wherein the plurality of customized deliverable file formats are generated from a format template configured for receiving the construction specifications, wherein the format template is transformed into at least one of the plurality of customized deliverable file formats upon receiving the construction specifications.  

Claims 13 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 14, (Currently Amended) The computer program product of claim 12, the computer-readable instructions, when executed by the processing device, cause the processing device to pull the record during subsequent data retrieval requests by the requesting entity device, wherein the record at least partially determines the construction specifications for the subsequent data retrieval requests.  

Claims 14 is analogous to claim 3 and is rejected under the same rationale as indicated above.
 
As per claim 15, (Currently Amended) The computer program product of claim 14, wherein the computer-readable instructions, when executed by the processing device, cause the processing device to continuously update the record based on completed data retrieval requests and instructions from the requesting entity device associated with the record.  
  
Claims 15 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 16, (Original) The computer program product of claim 12 further comprising a request record component configured to assign tasks and inject data into the file construction engine for completion of the data retrieval request, wherein the request record component is configured to manage and store the construction specifications for a plurality of requesting entities.  

Claims 16 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 17, (Original) The computer program product of claim 16, wherein the file construction engine is configured to pull the one or more image files from the image file database in response to receiving an assigned task from the request record component, wherein the request record component generates the assigned task based on the data retrieval request.  

Claims 17 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 18, (Currently Amended) The computer program product of claim 12, wherein the computer- readable instructions, when executed by the processing device, cause the processing device to map and route a delivery pathway based on the data retrieval request and the construction specifications for the requesting entity device to reduce a resource draw required for transporting the merged file to the delivery endpoint.  

Claims 18 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 19, (Currently Amended) The computer program product of claim 12, wherein the record comprises file format preferences and preferred file delivery routes for the requesting entity device based on previous data retrieval requests.

Claims 19 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 20, (Currently Amended) A computer-implemented method for generating customized deliverable files based on variable data injection, the computer-implemented method comprising: receiving a data retrieval request comprising: a file drop component comprising information identifying one or more image files stored in an image file database having an initial file format and executable code portions for performing tasks to construct, based on construction specifications, a deliverable file format for a requesting entity device and a delivery endpoint, wherein the construction specifications comprise the deliverable file format and file delivery routes through a network to the delivery endpoint; and a trigger file component comprising a control file to initiate the tasks to construct the deliverable file format; pulling the one or more image files from the image file database based on the data retrieval request; injecting the file drop component and the trigger file component into a file construction engine configured to construct a merged file from the one or more image files in the deliverable file format based on the construction specifications and the delivery endpoint; constructing and storing a record for the requesting entity device, wherein the record comprises the construction specifications and the delivery endpoint; constructing the merged file in the deliverable file format from the one or more image files based on the construction specifications and the delivery endpoint; [[and]] transporting the merged file and an acknowledgement file over a network via one or more of the file delivery routes of the construction specifications to the delivery endpoint to complete the data retrieval request, wherein the acknowledgement file is an executable file configured to be automatically transmitted back based on the merge filed being delivered to the delivery endpoint; and receiving, from the delivery endpoint, the acknowledgement file.    

Claims 20 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 21, (New) The computer-implemented method of claim 20, wherein the file construction engine is further configured to construct merged files in a plurality of customized deliverable file formats for a plurality of delivery endpoints based on the construction specifications injected into the file construction engine, wherein the plurality of customized deliverable file formats are generated from a format template configured for receiving the construction specifications, wherein the format template is transformed into at least one of the plurality of customized deliverable file formats upon receiving the construction specifications.  

Claims 21 is analogous to claim 2 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

PARALLEL TRANSFORMATION OF FILES (Coleman, US 2009/0276448): Disclosed efficient method for parallel transformation of files where a plurality of transformation nodes are configured to transform the plurality of file portions independently and in parallel, and a collector node configured to collect the plurality of transformed file portions and combine the plurality of transformed file portions into a single combined file based on header information associated with each of the plurality of file portions


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154